Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed January 28, 2021. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the process of claim 1”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al. (US 2006/0165062 A1).

With respect to claim 1, Nishida discloses a method comprising:
receiving, by a microprocessor, a first Session Initiation Protocol (SIP) REGISTER message for registering a first communication endpoint to be registered with one or more other communication endpoints using an address of record for a user ([0098], [0179]-[0180], acquiring subscriber information to register and store in a table);
determining, by the microprocessor, that at least one of the one or more other communication endpoint’s Internet Protocol (IP) version does not match the first communication endpoint’s IP version ([0014], IP versions implemented in terminals 211 and 212 do not match); and
in response to determining that the at least one of the one or more other communication endpoint’s IP version does not match the first communication point’s IP version, removing, by the microprocessor, in a SIP 200 OK response message an IP address for each of the at least one or more other communication endpoints whose IP version does not match the first communication endpoint’s IP version ([0035], [0058], [0072], [0078], and [0096], address conversions performed on frames which cannot be exchanged between terminals because of differing IP versions).
With respect to claim 2, Nishida discloses the method of claim 1, further comprising:
replacing each removed IP address with an IP address of a compatible IP version ([0035], address conversion so that IP versions of data frames will match).
With respect to claim 6, Nishida discloses the method of claim 1, wherein determining, by the microprocessor, that the at least one of the one or more other communication endpoint’s Internet Protocol (IP) version does not match the first communication endpoint’s IP version comprises processing a SIP intolerance parameter in a SIP contact header ([0176] and [0183], wherein header field has an indication of which IP version is supported by the terminal).
With respect to claim 7, Nishida discloses the method of claim 1, wherein the first communication endpoint is IPv4 intolerant and supports IPv6 only ([0176] and [0183], wherein header field indicates IPv6 is supported by the terminal).
With respect to claim 8, Nishida discloses the method of claim 1, wherein the first communication endpoint is IPv6 intolerant and supports IPv4 only ([0176] and [0183], wherein header field indicates IPv4 is supported by the terminal).
With respect to claim 9, Nishida discloses the method of claim 1, wherein removing, by the microprocessor, in the SIP 200 OK response message the IP address of each of the at least one or more other communication endpoints whose IP version does not match the first communication endpoint’s IP version comprising stripping SIP Record-Route headers including the IP addresses of each of the at least one or more other communication endpoints whose IP version does not match the first communication endpoint’s IP version with an IP address of a compatible IP version ([0186],SIP server changes and IP version and an IP address included in an INVITE message to respectively match and the sends the INVITE message again).
With respect to claim 10, Nishida discloses the method of claim 1, wherein removing, by the microprocessor, in the SIP 200 OK response message the IP address of each of the at least one or more other communication endpoints whose IP version does not match the first communication endpoint’s IP version comprising stripping SIP Via headers including the IP addresses of each of the at least one or more other communication endpoints whose IP version does not match the first communication endpoint’s IP version with an IP address of a compatible IP version ([0186],SIP server changes and IP version and an IP address included in an INVITE message to respectively match and the sends the INVITE message again).
	With respect to claim(s) 11-12 and 16-20, the system of claim(s) 11-12 and 16-20 does/do not limit or further define over the method of claim(s) 1-2 and 6-10. The limitations of claim(s) 11-12 and 16-20 is/are essentially similar to the limitations of claim(s) 1-2 and 6-10. Therefore, claim(s) 11-12 and 16-20 is/are rejected for the same reasons as claim(s) 1-2 and 6-10. Please see rejection above.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2006/0165062 A1), in view of Reddy et al. (US 2012/0082158 A1).
With respect to claim 4, Nishida discloses the method of claim 1, but does not explicitly teach wherein at least one of the one or more other communication endpoints comprises a Back-to-Back User Agent (B2BUA);
However, Reddy discloses at least one of the one or more other communication endpoints comprises a Back-to-Back User Agent (B2BUA) ([0030], a B2BUA SIP element interposed between a SIP client and SIP server).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Nishida with the teachings of Reddy and include a B2B User Agent in the communication endpoints, in order to provide value added services to the communication during any IP version discrepancies, as well as, maintain call state between endpoints when conversion of IP versions occur (Reddy, [0030]).
With respect to claim 5, the combination of Nishida and Reddy discloses the method of claim 4, wherein Reddy further discloses the B2BUA registers two separate SIP dialogs ([0030]).
	With respect to claim(s) 14-15, the system of claim(s) 14-15 does/do not limit or further define over the method of claim(s) 4-5. The limitations of claim(s) 14-15 is/are essentially similar to the limitations of claim(s) 4-5. Therefore, claim(s) 14-15 is/are rejected for the same reasons as claim(s) 4-5. Please see rejection above.	

	Allowable Subject Matter
Claim(s) 3 and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any reasonable prior art(s) nor combination of prior art(s) which teach the feature of ‘forking a SIP INVITE message into a plurality of SIP INVITE messages and wherein the forking is based on forking the plurality of SIP INVITE messages to only communication entities that use the same IP version as the address of record for the user’.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        July 13, 2022